[Cite as Pfeiffer-Fiala v. Kent State Univ., 2015-Ohio-5558.]

                                                          Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



CAROLYN PFEIFFER-FIALA

            Plaintiff

            v.

KENT STATE UNIVERSITY

            Defendant

Case No. 2013-00656

Judge Patrick M. McGrath
Magistrate Robert Van Schoyck

DECISION

        {¶1} On November 7, 2014, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). With leave of court, plaintiff filed a response on December 1,
2014. The motion is now before the court for a non-oral hearing pursuant to L.C.C.R.
4(D).
        {¶2} Civ.R. 56(C) states, in part, as follows:
        {¶3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St. 3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc., 50 Ohio St. 2d 317 (1977).
       {¶4} Plaintiff brings this action asserting claims of breach of contract, defamation,
negligent supervision, and unjust enrichment.        The action arises out of plaintiff’s
dismissal from a Ph.D. program in defendant’s School of Lifespan Development and
Education,    resulting   from   a   determination   that   plaintiff   violated   defendant’s
“Administrative Policy Regarding Student Cheating and Plagiarism,” a copy of which is
attached to the complaint.       Through its motion, defendant moves for summary
judgment as to all claims.
       {¶5} Regarding plaintiff’s breach of contract claim, “[i]t is axiomatic that ‘* * *
when a student enrolls in a college or university, pays his or her tuition and fees, and
attends such school, the resulting relationship may reasonably be construed as being
contractual in nature.” Bleicher v. Univ. of Cincinnati College of Med., 78 Ohio App. 3d
302, 308 (10th Dist.1992), quoting Behrend v. State, 55 Ohio App. 2d 135, 139 (10th
Dist.1977).   “This contract is typically found in a handbook, catalogue, or other
guideline.”   Tate v. Owens State Community College, 10th Dist. Franklin No.
10AP-1201, 2011-Ohio-3452, ¶ 21. “However, where the contract permits, the parties
may alter its terms by mutual agreement, and any additional terms will supersede the
original terms to the extent the two are contradictory.” Lewis v. Cleveland State Univ.,
10th Dist. Franklin No. 10AP-606, 2011-Ohio-1192, ¶ 14.
       {¶6} “A court’s standard for reviewing the academic decisions of a college ‘is not
merely whether the court would have decided the matter differently but, rather, whether
the faculty action was arbitrary and capricious.’” Jefferson v. Univ. of Toledo, 10th
Dist. Franklin No. 12AP-236, 2012-Ohio-4793, ¶ 16, quoting Bleicher at 308, citing Bd.
of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 91 (1978); see also Stratton v.
Kent State Univ., 10th Dist. Franklin No. 02AP-887, 2003-Ohio-1272, ¶ 40. “A trial
court must defer to the academic decisions of colleges unless the decisions so
substantially depart from accepted academic norms as to demonstrate that the
committee or person responsible did not actually exercise professional judgment.”
Eckel v. Bowling Green State Univ., 10th Dist. Franklin No. 11AP-781, 2012-Ohio-3164,
¶ 52; see also McDade v. Cleveland State Univ., 10th Dist. Franklin No. 14AP-275,
2014-Ohio-4026, at ¶ 27.
       {¶7} “To prevail on a breach of contract claim, a plaintiff must prove the
existence of a contract, performance by the plaintiff, breach by the defendant, and
damage or loss to the plaintiff.” Prince v. Kent State Univ., 10th Dist. Franklin No.
11AP-493, 2012-Ohio-1016, ¶ 24. “Contract interpretation is a matter of law, not a
question of fact.”     Harbor View v. Jones, 10th Dist. Franklin Nos. 10AP-356 &
10AP-357, 2010-Ohio-6533, ¶ 64.         “Courts construe contracts to give effect to the
intent of the parties and such intent is presumed to be in the language used in the
contract.” Boggs v. Columbus Steel Castings Co., 10th Dist. Franklin No. 04AP-1239,
2005-Ohio-4783, ¶ 6.
       {¶8} The complaint sets forth two counts for breach of contract.         In the first
count, plaintiff claims that, by finding she had committed plagiarism and consequently
sanctioning her, defendant breached the terms of the Administrative Policy Regarding
Student Cheating and Plagiarism.
       {¶9} There is no dispute that on or about November 19, 2012, plaintiff presented
a copy of her dissertation proposal to her dissertation committee, comprised of Dr.
Sanna Harjusola-Webb, Dr. Kristie Pretti-Frontczak, and Dr. Melody Tankersley;
Harjusola-Webb is an Assistant Professor, and Pretti-Frontczak and Tankersley then
served as Professors. Harjusola-Webb and Pretti-Frontczak each explained in their
depositions, transcripts of which plaintiff submitted, that a dissertation proposal consists
of the first two chapters of the dissertation. According to the deposition testimony of
Harjusola-Webb, Pretti-Frontczak, and Tankersley, plaintiff presented them with the
proposal in question in order to seek their approval to move on to the next phase in the
dissertation process, which would entail independent research and data collection, and
then writing the rest of the dissertation.
       {¶10} Harjusola-Webb testified that when she read the dissertation proposal, she
became concerned upon recognizing some of the material as having been taken
without credit from a thesis with which she was familiar. Harjusola-Webb testified that
she then expressed her concerns to Pretti-Frontczak and to their program director, who
referred her to the Administrative Policy Regarding Student Cheating and Plagiarism.
       {¶11} Pretti-Frontczak testified that upon hearing Harjusola-Webb’s concerns,
she selected portions of the dissertation proposal and searched for them on the Google
Internet search engine. Pretti-Frontczak stated that this process revealed what she
considered    to   be extensive plagiarism in the document, and she notified
Harjusola-Webb      and   Tankersley    of   her   findings.    Tankersley     stated   that
Harjusola-Webb and Pretti-Frontczak were the co-directors of the committee, and that
after learning of their concerns, she recalled the three of them discussing the matter
with the department chair.
         {¶12} It is undisputed that the dissertation committee met with plaintiff on
November 21, 2012, and notified her of the plagiarism charges.             Pretti-Frontczak
testified that she and Harjusola-Webb had at least one more meeting with plaintiff,
which plaintiff attended with counsel, and that the committee eventually notified plaintiff
that the matter was being referred to defendant’s university-wide Academic Hearing
Panel.
         {¶13} There is no dispute that the plagiarism charges came on for a hearing
before the Academic Hearing Panel, and that plaintiff was indeed found to have violated
the Administrative Policy Regarding Student Cheating and Plagiarism. Pretti-Frontczak
testified that the Academic Hearing Panel sought a recommendation from the
dissertation committee on potential sanctions, and that, due to the extent of the
plagiarism, it was recommended that plaintiff be dismissed from the university.
Pretti-Frontczak explained that the problems with the dissertation proposal were
significant and concerned more than just missing citations, as even if all the uncredited
ideas and work of others had been properly credited, the totality of the uncredited
material demonstrated an overall lack of original ideas or work on plaintiff’s part.
Similarly, Harjusola-Webb testified that she felt plaintiff’s dismissal was warranted
because of the degree of plagiarism and also the context in which it occurred, being at
an important stage in the dissertation process where plaintiff was seeking approval to
move on to the data collection phase. Tankersley testified that she too felt dismissal
was appropriate.
         {¶14} It is not in dispute that as a result of the hearing the Academic Hearing
Panel decided to dismiss plaintiff from the university, that plaintiff appealed the decision
to the Provost, and that the Provost affirmed the decision on appeal.
         {¶15} The Administrative Policy Regarding Student Cheating and Plagiarism
defines plagiarism as follows:
         {¶16} “[B](2) ‘Plagiarize’ means to take and present as one’s own a material
portion of the ideas or words of another or to present as one’s own an idea or work
derived from an existing source without full and proper credit to the source of the ideas,
words, or works. As defined, plagiarize includes, but is not limited to:
       {¶17} “(a) The copying of words, sentences and paragraphs directly from the
work of another without proper credit;
       {¶18} “(b) The copying of illustrations, figures, photographs, drawings, models, or
other visual and nonverbal materials, including recordings, of another without proper
credit; and
       {¶19} “(c) The presentation of work prepared by another in final or draft form as
one’s own without citing the source, such as the use of purchased research papers.”
       {¶20} There is no dispute that, among other evidence, the Academic Hearing
Panel considered a table comparing selected text from chapter one of the dissertation
proposal to what are identified in the table as the uncredited “original sources.”
Although the copy of the table submitted by defendant also includes examples of
purported plagiarism in chapter two of the dissertation proposal, the dissertation
proposal appendices, and plaintiff’s “Written Comprehensive Exams,” plaintiff submitted
an affidavit wherein she avers that only the table concerning chapter one was offered
as evidence before the Academic Hearing Panel. Accordingly, for purposes of Civ.R.
56, the court shall consider only the table concerning chapter one.
       {¶21} Both parties submitted copies of the table pertaining to chapter one, which,
while not identical are substantially the same, but for purposes of Civ.R. 56, the court
shall consider the copy submitted by plaintiff. The table sets forth 14 examples of text
from chapter one, along with comparisons to original sources that plaintiff did not credit.
 Unattributed material from one original source in particular, the “Tennyson thesis,” is
included at several points in chapter one.       Rather than crediting Tennyson’s work,
plaintiff changed some of the wording and included Tennyson’s own citations.
Defendant contends that the table demonstrates that plaintiff presented the work of
others as her own, and indeed used the same structure and citations of others’ work to
make it appear as if it were her own, and that the Academic Hearing Panel therefore
appropriately found that she violated the Administrative Policy Regarding Student
Cheating and Plagiarism.
       {¶22} Plaintiff chiefly argues that the portions of the dissertation proposal at issue
do not amount to plagiarism because the proposal was a “draft” subject to revision and
editing, such that she should have been permitted to add citations at any point up until
presenting the final, or defense copy of her completed dissertation.           According to
plaintiff’s affidavit, in the course of her student career with defendant, it was
commonplace to present documents “where citation was either incomplete or missing”
and “to cut text, re-write, correct and add citation throughout the editing process up until
a final submission.” (Affidavit, ¶ 11-12.) Plaintiff also avers that she had helped edit
other students’ work, and that the editing process included the correction of and
insertion of citations. Plaintiff thus asserts that she had developed an understanding
that she would not stand to be accused of plagiarism at this stage of the dissertation
process, where she was presenting the first and second chapters for approval by the
dissertation committee.     In support of her position, plaintiff submitted a report by
Professor Patrick M. Scanlon of the Department of Communication at the Rochester
Institute of Technology, but the report is not authenticated or otherwise admissible
under Civ.R. 56.
       {¶23} The definition of “plagiarize” in the Administrative Policy Regarding Student
Cheating and Plagiarism does not make the distinction advanced by plaintiff, that is,
that it should encompass only the final, or defense copy of her dissertation. Rather, it
means “to take and present as one’s own a material portion of the ideas or words of
another or to present as one’s own an idea or work derived from an existing source
without full and proper credit to the source of the ideas, words, or works.” And, as
defendant points out, the definition goes on to expressly include the “presentation of
work prepared by another in final or draft form as one’s own without citing the source * *
*.” Moreover, plaintiff has not provided evidence of a mutual agreement to alter the
express terms of the Administrative Policy Regarding Student Cheating and Plagiarism
such that it would not apply to the document she presented to the dissertation
committee.
       {¶24} Plaintiff points to the fact that the Guidelines for Preparation of Theses and
Dissertations published by defendant’s College of Education, Health, and Human
Services suggests that students have another person help them edit dissertations and
theses, and includes statements such as that the “[f]inal copy should be error free” and
that “[p]roduction of high-quality final dissertation or thesis copy is the responsibility of
the degree candidate,” as plaintiff contends that these statements reflect an intent that
the absence of citations not be held against students until submission of the defense
copy of their dissertation. The relevant language in the guidelines, however, concerns
matters of style and cannot reasonably be read to suggest that the ideas or work of
others need not be credited at all until submission of the final copy of a dissertation,
and as Pretti-Frontczak testified the problems with the dissertation proposal went
beyond merely missing citations. Plaintiff also argues that there are common terms of
art that do not require citation, but she has not presented any evidence to suggest that
the examples in the table from chapter one, which in multiple instances are several
sentences long, may be considered terms of art in her field of study. Plaintiff further
states in her affidavit that Harjusola-Webb had referred her to the Tennyson thesis “for
review and incorporation into my dissertation proposal,” but there is no suggestion of
any agreement that plaintiff could take ideas or work from the Tennyson thesis without
giving Tennyson credit and then present that work to the committee in the form of a
dissertation proposal under plaintiff’s name.
      {¶25} Based upon the table submitted by plaintiff setting forth examples of where
she presented the dissertation committee with the ideas or work of others without
crediting them, and giving the deference afforded to academic decisions, reasonable
minds must conclude that the Academic Hearing Panel’s decision finding that plaintiff
violated the Administrative Policy Regarding Student Cheating and Plagiarism was not
arbitrary and capricious and cannot support a claim for breach of contract.
      {¶26} With respect to the resulting sanctions imposed by the Academic Hearing
Panel, plaintiff argues that her dismissal was disproportionate to the seriousness of the
offense, and that she is the only student who was ever dismissed for plagiarism in
connection with a dissertation proposal. The evidence before the court, however, does
not demonstrate that the sanctions substantially departed from academic norms, and it
cannot be reasonably construed to suggest an absence of professional judgment on the
part of defendant’s academic professionals. According to plaintiff, even if she was
properly found to have violated the plagiarism policy, a lesser, alternative sanction
should have been imposed. In particular, plaintiff argues that she should have been
allowed to attend a remedial “plagiarism school” program provided for in the
Administrative Policy Regarding Student Cheating and Plagiarism, and in support she
submitted deposition testimony from a current Ph.D. student, Ashley Lyons, who stated
that she is aware of defendant sanctioning master’s degree students for plagiarism by
referring them to plagiarism school.     The policy, however, provides that plagiarism
school may be offered under certain circumstances at the request of the instructor in
“less severe cases of student plagiarism,” but plaintiff has not identified any language in
the policy or other contract documents that would have obligated defendant to refer her
to plagiarism school rather than dismiss her. In fact, the policy expressly provides that
dismissal from the university is a sanction that the Academic Hearing Panel has the
authority to impose.
       {¶27} According to plaintiff, the Academic Hearing Panel’s decision is
nonetheless invalid to the extent that the Administrative Policy Regarding Student
Cheating and Plagiarism provides for students being accused of plagiarism to receive a
“Cheating/Plagiarism Sanction Form” prepared by their instructor, but she did not
receive one. “To recover for breach of contract, a claimant must prove damage as a
result of the breach.” Leiby v. Univ. of Akron, 10th Dist. Franklin No. 05AP-1281,
2006-Ohio-2831, ¶ 24; see also Staton v. Miami Univ., 10th Dist. Franklin No.
00AP-410 (Mar. 27, 2001). In this case, even if the policy did require that plaintiff
receive such a form and one was not provided to her, it has not been shown that she
may prove any resulting damages. There is no dispute that the dissertation committee,
from which the plagiarism allegations arose, met with plaintiff in person two days after
she presented the committee with the dissertation proposal, and the committee
members notified her at that time that they were accusing her of plagiarism.
Pretti-Frontczak testified in her deposition that she and Harjusola-Webb met at least
once more with plaintiff, who had retained counsel by that point, and that plaintiff was
notified of the committee’s decision to refer the matter to the Academic Hearing Panel
pursuant to the Administrative Policy Regarding Student Cheating and Plagiarism.
Plaintiff has not identified any information which is to be included in a
Cheating/Plagiarism Sanction Form that she did not receive at least oral notice of, nor
has she offered any specific evidence or argument demonstrating how the absence of
the form prejudiced her. Although plaintiff’s affidavit includes an averment that she
was not provided with the table of examples taken from chapter one of the dissertation
proposal until she appeared for the hearing before the Academic Hearing Panel, she
has not identified any language in the Administrative Policy Regarding Student
Cheating and Plagiarism, relative to a Cheating/Plagiarism Sanction Form or otherwise,
that entitled her to be furnished with that document at an earlier juncture.
       {¶28} In the second count for breach of contract, plaintiff claims that defendant
had a duty under some unspecified rules to award her an Education Specialist Degree
in the fall of 2012, but failed to do so. Plaintiff has provided no argument or evidence
specific to this claim, however, nor are there any contract documents attached to the
complaint pursuant to Civ.R. 10(D) other than the Administrative Policy Regarding
Student Cheating and Plagiarism. To the extent that this claim arises from sanctions
imposed by the Academic Hearing Panel under the Administrative Policy Regarding
Student Cheating and Plagiarism, as the court has previously found, defendant is
entitled to judgment as a matter of law.
       {¶29} Turning to plaintiff’s claim for defamation, “In Ohio, defamation occurs
when a publication contains a false statement ‘made with some degree of fault,
reflecting injuriously on a person’s reputation, or exposing a person to public hatred,
contempt, ridicule, shame or disgrace, or affecting a person adversely in his or her
trade, business or profession.’”        Jackson v. Columbus, 117 Ohio St. 3d 328,
2008-Ohio-1041, ¶ 9, quoting A & B-Abell Elevator Co., Inc. v. Columbus/Cent. Ohio
Bldg. & Constr. Trades Council, 73 Ohio St. 3d 1, 7 (1995). “‘Slander’ refers to spoken
defamatory words, while ‘libel’ refers to written or printed defamatory words.” Schmidt
v. Northcoast Behavioral Healthcare, 10th Dist. Franklin No. 10AP-565, 2011-Ohio-777,
¶ 8.
       {¶30} “To succeed on a defamation claim, a plaintiff must establish: (1) a false
statement, (2) about the plaintiff, (3) published without privilege to a third party, (4) with
fault of at least negligence on the part of the defendant, and (5) the statement was
either defamatory per se or caused special harm to the plaintiff.” Watley v. Ohio Dept.
of Rehab. & Corr., 10th Dist. Franklin No. 07AP-902, 2008-Ohio-3691, ¶ 26.
       {¶31} Defendant argues, among other things, that any statement by its
employees to the effect that plaintiff committed plagiarism was privileged. Privileged
statements are those that are “made in good faith on any subject matter in which the
person communicating has an interest, or in reference to which he has a right or duty, if
made to a person having a corresponding interest or duty on a privileged occasion and
in a manner and under circumstances fairly warranted by the occasion and duty, right or
interest. The essential elements thereof are good faith, an interest to be upheld, a
statement limited in its scope to this purpose, a proper occasion, and publication in a
proper manner and to proper parties only.” Hahn v. Kotten, 43 Ohio St. 2d 237, 244
(1975).
       {¶32} “A qualified privilege may be defeated only by clear and convincing
evidence of actual malice on the part of the defendant.” DeGarmo v. Worthington City
Schools Bd. of Edn., 10th Dist. Franklin No. 12AP-961, 2013-Ohio-2518, ¶ 18. “Actual
malice” means “acting with knowledge that the statements are false or acting with
reckless disregard as to their truth or falsity.” Jacobs v. Frank, 60 Ohio St.3d. 111, 116
(1991).
       {¶33} Based on the evidence provided by the parties under Civ.R. 56,
reasonable minds can only conclude that any statements by members of the
dissertation committee, the Academic Hearing Panel, or other employees of defendant
to the effect that plaintiff committed plagiarism were privileged and were not made with
actual malice. “Additionally, a statement in a judicial or quasi-judicial proceeding is
absolutely privileged and may not form the basis for a defamation action as long as the
allegedly defamatory statement is reasonably related to the proceedings.” Savoy v.
Univ. of Akron, 10th Dist. Franklin No. 13AP-696, 2014-Ohio-3043, ¶ 19 (holding that a
student disciplinary proceeding was quasi-judicial).        Similar to the proceedings in
Savoy, the proceedings before the Academic Hearing Panel involved plaintiff receiving
notice and a hearing, and, according to the complaint, she was able to present
evidence at the hearing. Accordingly, it must be concluded that the proceedings were
quasi-judicial in nature.    Inasmuch as there has been no evidence presented of
statements before the Academic Hearing Panel that were not reasonably related to the
proceedings, the absolute privilege applies.
       {¶34} Additionally, plaintiff asserts in her memorandum that Pretti-Frontczak
“may have told others (Sophie Hubble, Sarah Jackson, or Kathy Harris) not to work with
Plaintiff,” but Pretti-Frontczak stated in her deposition that she does not recall any such
conversation with those individuals (Deposition, p. 74), and plaintiff has not produced
affidavits from those individuals or other admissible evidence to demonstrate that such
conversations occurred.     While plaintiff’s affidavit states that Harris is a “colleague”
who told her that Pretti-Frontczak “had indicated to her that working with me would be
detrimental to her career,” this constitutes hearsay. See Kinney v. Kroger Co., 10th
Dist. Franklin No. 01AP-443 (Dec. 11, 2001).
       {¶35} With respect to plaintiff’s claim of negligent supervision, plaintiff essentially
claims that defendant failed to supervise those who allegedly breached the
Administrative Policy Regarding Student Cheating and Plagiarism. As the court has
previously determined, defendant is entitled to judgment as a matter of law on the
breach of contract claims, and, furthermore, plaintiff has not presented evidence
demonstrating that defendant breached any duty separate from those established by
the parties’ contractual relationship. It is well-settled that “a tort claim based upon the
same actions as those upon which a breach of contract claim is based will exist
independently of the contract action ‘only if the breaching party also breaches a duty
owed separately from that created by the contract, that is, a duty owed even if no
contract resulted.’”   425 Beecher, LLC v. Unizan Bank, 186 Ohio App. 3d 214,
2010-Ohio-412, ¶ 51 (10th Dist.), quoting Textron Fin. Corp. v. Nationwide Mut. Ins.
Co., 115 Ohio App. 3d 137, 151 (10th Dist.1996).             Moreover, plaintiff’s alleged
damages are economic in nature, and “the economic loss rule generally prevents
recovery in tort of damages for purely economic losses.”          Id. at ¶ 49; see also
Carasalina, LLC v. Smith Phillips & Assocs., 10th Dist. Franklin No. 13AP-1027,
2014-Ohio-2423, ¶ 25. Thus, a negligent supervision claim cannot be sustained.
       {¶36} Finally, plaintiff’s claim for unjust enrichment is based upon defendant’s
alleged retention of tuition and fees paid by plaintiff, as well as allegations that
defendant “refuses to allow plaintiff to complete her Ph.D. or award her an Ed.S.”
“Unjust enrichment is an equitable doctrine to justify a quasi contractual remedy that
operates in the absence of an express contract or a contract implied in fact to prevent a
party from retaining money or benefits that in justice and equity belong to another.”
Struna v. Ohio Lottery Comm., 10th Dist. Franklin No. 03AP-787, 2004-Ohio-5576, ¶
22, quoting Turner v. Langenbrunner, 12th Dist. Warren No. CA2003-10-099,
2004-Ohio-2814, ¶ 38.      “A plaintiff seeking to recover under unjust enrichment or
quantum meruit must establish that: (1) the plaintiff conferred a benefit on the
defendant; (2) the defendant knew of the benefit; and (3) it would be unjust to permit
the defendant to retain the benefit without payment.”       Meyer v. Chieffo, 193 Ohio
App.3d 51, 2011-Ohio-1670, ¶ 37 (10th Dist.). “Absent bad faith, fraud, or some other
illegality, an equitable action for unjust enrichment will not lie when the subject of the
claim is governed by an express contract.”         Cent. Allied Ents., Inc. v. Adjutant
General’s Dept., 10th Dist. Franklin No. 10AP-701, 2011-Ohio-4920, ¶ 39; see also
Alternatives Unlimited-Special, Inc. v. Ohio Dept. of Edn., 10th Dist. Franklin App. No.
08AP-396, 2008-Ohio-6427, ¶ 23.
      {¶37} Here, it is undisputed that the relationship and obligations of the parties
were contractual. The evidence presented by the parties does not reasonably permit
an inference of bad faith, fraud, or some other illegality. Consequently, the doctrine of
unjust enrichment does not apply.
      {¶38} Based upon the foregoing, the court concludes that there are no genuine
issues of material fact and that defendant is entitled to judgment as a matter of law.
As a result, defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.



                                           _____________________________________
                                           PATRICK M. MCGRATH
                                           Judge
                                                Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us



CAROLYN PFEIFFER-FIALA

            Plaintiff

            v.

KENT STATE UNIVERSITY

            Defendant

Case No. 2013-00656

Judge Patrick M. McGrath
Magistrate Robert Van Schoyck

JUDGMENT ENTRY

        {¶39} A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.           For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. All other pending motions are DENIED as moot. All
previously scheduled events are VACATED.             Court costs are assessed against
plaintiff. The clerk shall serve upon all parties, notice of this judgment and its date of
entry upon the journal.

                                           _____________________________________
                                           PATRICK M. MCGRATH
                                           Judge

cc:
Christopher L. Bagi                            Oliver Koo
Randall W. Knutti                              Peter P. Lorenz
Assistant Attorneys General                    250 South Chestnut Street, Suite 23
150 East Gay Street, 18th Floor                Ravenna, Ohio 44266
Columbus, Ohio 43215-3130
Filed January 26, 2015
Sent To S.C. Reporter 12/31/15